Name: Council Regulation (EEC) No 1920/82 of 13 July 1982 opening, allocating and providing for the administration of a Community tariff quota for Verde wines, falling within heading No ex 22.05 of the Common Customs Tariff and originating in Portugal (1982/83)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 7. 82 Official Journal of the European Communities No L 209/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1920/82 of 13 July 1982 opening, allocating and providing for the administration of a Community tariff quota for Verde wines, falling within heading No ex 22.05 of the Common Customs Tariff and originating in Portugal (1982/83) THE COUNCIL OF THE EUROPEAN COMMUNITIES, having regard to the above principles, the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas, in order to reflect as accurately as possible the actual trend of the market in the products concerned, such allocation should be in proportion to the require ­ ments of the Member States, calculated by reference to the statistics of each State 's imports of the said products from Portugal over a representative reference period and also to the economic outlook for the quota period in question ; Whereas available Community statistics give no infor ­ mation on the situation of Verde wines on the markets ; whereas, however, Portuguese statistics for exports of these products to the Community during the past few years can be considered to reflect approxi ­ mately the situation of Community imports ; whereas, on this basis, the corresponding imports by each of the Member States during the past three years represent the following percentages of the imports into the Community from Portugal of the products concerned : Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 9 of the Supplementary Protocol (') to the Agreement between the European Economic Community and the Portuguese Republic (2), completed by Council Regulation (EEC) No 2370/81 of 27 July 1981 laying down the arrangements applicable to trade between Greece and Portugal (3), provides that, within the limits of an annual Commu ­ nity tariff quota of 5 025 hectolitres, customs duties on imports into the Community of Verde wines, falling within subheading ex 22.05 C I a) of the Common Customs Tariff and originating in Portugal, shall be reduced by 30 % ; whereas these wines must be accompanied by a certificate of designation of origin ; Whereas the wines in question are subject to compli ­ ance with the free-at-frontier reference price ; whereas the wines in question shall benefit from this tariff quota on condition that Article 1 8 of Council Regula ­ tion (EEC) No 337/79 (4), as last amended by Regula ­ tion (EEC) No 3577/81 (*), be complied with ; Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted appli ­ cation of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, Member States 1979 1980 1981 Benelux 17 20 17 Denmark 3 4 4 Germany 16 14 10 Greece    France 23 20 19 Ireland 1 1 1 Italy 29 25 18 United Kingdom 11 16 31 (') OJ No L 348 , 31 . 12. 1979, p . 44 . (2) OJ No L 301 , 31 . 12. 1972, p . 165 . (3) OJ No L 236, 21 . 8 . 1981 , p. 1 . (&lt;) OJ No L 54, 5 . 3 . 1979 , p . 1 . 0 OJ No L 359, 15. 12. 1981 , p. 1 . Whereas, in view of these factors and of the estimates submitted by certain Member States, initial quota shares may be fixed approximately at the following percentages : No L 209/2 Official Journal of the European Communities 17. 7. 82  Benelux : 17-9  Denmark : 3-8  Germany : 13-9  Greece : 01  France : 20-2  Ireland : 0-5  Italy : 22-6  United Kingdom : 21 0 Community, in containers holding two litres or less, falling within subheading ex 22.05 C I a) of the Common Customs Tariff and originating in Portugal, shall be reduced to 10-1 ECU/hl, within the limits of a Community tariff quota of 5 025 hectolitres. Within this tariff quota, Greece shall apply customs duties calculated in accordance with the relevant {&gt;rovisions of the 1979 Act of Accession and of Regu ­ation (EEC) No 2370/81 . 2 . The admission of Verde wines under the Community tariff quota referred to in paragraph 1 shall be conditional on production of a certificate of designation of origin corresponding to the specimen annexed hereto, endorsed by the Portuguese customs authorities . This certificate must be in accordance with Article 2 (2) to (4) of Regulation (EEC) No 1 120/75 ('). 3 . The wines in question are subject to compliance with the free-at-frontier reference price . The wines in question shall benefit from this tariff quota on condition that Article 1 8 of Regulation (EEC) No 337/79 is complied with . Article 2 Whereas, in order to take into account import trends for the products concerned in the various Member States, the quota volume should be divided into two instalments, the first being allocated among the Member States and the second constituting a reserve to cover at a later date the requirements of Member States which have used up their initial quota shares ; whereas, in order to give importers in each Member State a certain degree of security, the first instalment of the Community quota should, under the present circum ­ stances, be fixed at 74 % of the quota volume ; Whereas the Member States' initial shares may be used up at different times ; whereas, in order to take this fact into account and avoid any break in continuity, any Member State which has almost used up its initial share must draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost en ­ tirely used up, and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation between the Member States and the Commission , and the Commission must be in a posi ­ tion to monitor the extent to which the quota volume has been used up and inform the Member States thereof ; Whereas if, at a given date in the quota period, a considerable quantity remains unused in any Member State, it is essential that that Member State should return a significant proportion to the reserve to prevent a part of the Community quota from remain ­ ing unused in one Member State when it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation relating to the administration of the quota shares allo ­ cated to that economic union may be carried out by any one of its members, 1 . The tariff quota laid down in Article 1 shall be divided into two instalments. 2 . A first instalment of the quota shall be allocated among the Member States ; the shares, which, subject to Article 5, shall be valid up to 30 June 1983 , shall be as follows : Benelux : Denmark : Germany : Greece : France : Ireland : Italy : 680 hectolitres 140 hectolitres 530 hectolitres 5 hectolitres 770 hectolitres 20 hectolitres 860 hectolitres  United Kingdom : 800 hectolitres 3 . The second instalment of the quota, amounting to 1 220 hectolitres, shall constitute the reserve. Article 3 1 . If 90 % or more of a Member State's initial share as specified in Article 2 (2), or of that share minus the portion returned to the reserve, where Article 5 is applied, has been used up, that Member State shall without delay, by notifying the Commission, draw a second share equal to 10 % of its initial share, rounded up where necessary to the next unit, to the extent permitted by the amount of the reserve . HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July 1982 to 30 June 1983 the Common Customs Tariff duty on Verde wines presented, in the (') OJ No L 111 , 30 . 4 . 1975, p . 19 . 17. 7. 82 Official Journal of the European Communities No L 209/3 each State of the extent to which the reserve has been used up. It shall, not later than 5 April 1983, inform the Member States of the amount in the reserve after quantities have been returned thereto pursuant to Article 5 . The Commission shall ensure that the drawing which used up the reserve is limited to the balance available and, to this end, shall specify the amount thereof to the Member State which makes the last drawing. 2. If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, that Member State shall , in accor ­ dance, with the conditions laid down in paragraph 1 , draw a third share equal to 5 % of its initial share, rounded up where necessary to the next unit. 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall, in accor ­ dance with the same conditions, draw a fourth share equal to the third. This process shall continue until the reserve is used up . 4. By way of derogation from paragraphs 1 , 2 and 3, a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that they might not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 7 1 . The Member States shall take all measures neces ­ sary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumu ­ lated shares of the Community quota. 2. The Member States shall ensure that importers of the said products established in their territory have free access to the shares allocated to them. 3 . The extent to which a Member State has used up its share shall be determined on the basis of the imports of the goods in question entered with customs authorities for free circulation . Article 4 Each of the additional shares drawn pursuant to Article 3 shall be valid until 30 June 1983 . Article 5 Article 8 At the request of the Commission, Member States shall inform it of imports actually charged against their shares . Member States shall return to the reserve, not later than 1 April 1983, the unused portion of their initial share which, on 15 March 1983, is in excess of 20 % of the initial volume. They may return a larger quan ­ tity if there are grounds for believing that this quantity may not be used . Each Member State shall, not later than 1 April 1983 , notify the Commission of the total quantities of the said goods imported up to 15 March 1983 inclusive and charged against the Community quota, and of any quantities of the initial shares returned to the reserve. Article 9 The Member States and the Commission shall cooperate closely in order to ensure that this Regula ­ tion is complied with . Article 10 Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1982. The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as it has been notified, inform No L 209/4 Official Journal of the European Communities 17. 7 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1982. For the Council The President P. NIELSON BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE 1 . Exportador  EksportÃ ¸r  AusfÃ ¼hrer  Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã µÃ Ã   Exporter  Exportateur  Esportatore  Exporteur : 2 . NÃ ºmero  Nummer  Nummer  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã   Number  NumÃ ©ro  Numero  Nummer 00000 3 . ComissÃ £o do viticultura da regiÃ £o do PORTO s vinhos Verdes 4. Destinatario  Modtager  EmpfÃ ¤nger  Ã Ã ±Ã Ã ±Ã »Ã ®ÃÃ Ã ·Ã   Consignee  Destinataire  Destinatario  Geadresseerde : 5 CERTIFICADO DE DENOMINAÃ Ã O DE ORIGEM CERTIFIKAT FOR OPRINDELSESBETEGNELSE BESCHEINIGUNG DER URSPRUNGSBEZEICHNUNG Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã  Ã Ã Ã Ã Ã Ã £ÃÃ ! Ã Ã ¡Ã Ã Ã Ã Ã ¥Ã £Ã Ã ©Ã £ CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE CERTIFICATO DI DENOMINAZIONE DI ORIGINE CERTIFICAAT VAN BENAMING VAN OORSPRONG6 . Meio de transporte  Transportmiddel  BefÃ ¶rderungsmittel  Ã Ã µÃ Ã ±Ã Ã ¿Ã Ã ¹Ã ºÃ  Ã ¼Ã ­Ã Ã ¿  Means of transport  Moyen de trans ­ port  Mezzo di trasporto  Vervoermiddel : 7 . VINHO VERDE VERDE-VIN VERDE-WEIN 8 . Local de desembarque  Losningssted  Entladungsort  Ã ¤Ã ÃÃ ¿Ã  Ã µÃ ºÃ Ã ¿Ã Ã Ã Ã Ã µÃ Ã   Place of unloading  Lieu de dÃ ©char ­ gement  Luogo di sbarco  Plaats van lossing : Ã ÃÃ Ã Ã £ VERDE VERDE WINE VIN VERDE VINO VERDE VERDEWIJN 9. Marcas e nÃ ºmeros , quantidade e qualidade des vasilhas MÃ ¦rker og numre , kollienes antal og art Zeichen und Nummern , Anzah] und Art der PackstÃ ¼cke Ã £Ã ·Ã ¼Ã µÃ ¯Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯, Ã ¬Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯ Ã ºÃ ±Ã ¹ Ã µÃ ¯Ã ´Ã ¿Ã  Ã ºÃ Ã »Ã »Ã Ã ½ Marks and numbers , number and kind of packages Marques et numÃ ©ros, nombre et nature des colis Marca e numero , quantitÃ e natura dei colli Merken en nummers , aantal en soort der colli 10 . Peso bruto BruttovÃ ¦gt Rohgewichl Ã Ã ¹Ã ºÃ Ã  Ã ²Ã ¬Ã Ã ¿Ã  Gross weig Poids brut Peso lordo Brutogewic 11 . Litros Liter Liter Ã Ã ¯Ã Ã Ã ± ht Litres Litres Litri ht Liter 12 . Litros (por extenso )  Liter (i bogstaver)  Liter ( in Buchstaben )  Ã Ã ¯Ã Ã Ã ± (Ã ¿Ã »Ã ¿Ã ³Ã Ã ¬Ã Ã Ã )  Litres ( in words)  Litres (en lettres )  Litri ( in lettere )  Liter (voluit ) : 13 . Visto do organismo emissor  PÃ ¥tegning fra udstedende organ  Bescheinigung der erteilten Stelle  ÃÃ µÃ Ã Ã ·Ã Ã · Ã ­Ã ºÃ ´Ã ¹Ã ´Ã ¿Ã Ã Ã ·Ã  Ã ¬Ã Ã Ã ®Ã   Certificate of the issuing authority  Visa de l'organisme Ã ©metteur  Visto dell'organismo emittente  Visum van de instantie van afgifte . 14 . Visto da alfÃ ¢ndega  Toldstedets attest  Sichtvermerk der Zollstelle  ÃÃ µÃ Ã Ã ·Ã Ã · Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã  Customs stamp  Visa de la douane  Visto della dogana  Visum van de douane Certificamos que o vinho descrito neste certificado Ã © vinho produ ­ zido na regiÃ £o demarcada do vinho Verde e considerado pela le ­ gislaÃ §Ã £o portuguesa autÃ ªntico VINHO VERDE (Vd . traduÃ §Ã £o no n ° 15  OversÃ ¦ttelse se nr. 15  Ã bersetzung siehe Nr. 15  Ã ²Ã ». Ã ¼Ã µÃ Ã ¬Ã Ã Ã ±Ã Ã · Ã ¬Ã Ã ¹Ã ¸ 15  See the translation under No 15  Voir traduction au n ° 15  Vedi traduzione al n. 15  Zie voor vertaling nr. 15) 15 . Det bekrÃ ¦ftes , at vinen , der er nÃ ¦vnt i dette certifikat , er fremstillet i et afgrÃ ¦nset dyrkningsomrÃ ¥de af Verde-vin omrÃ ¥det og ifÃ ¸lge portugisisk lovgivning er berettiget til oprindelsesbetegnelsen : »VERDE «. Wir bestÃ ¤tigen , daÃ  der in dieser Bescheinigung bezeichnete Wein im abgegrenzten Anbaugebiet von Verde-Wein gewonnen wurde und ihm nach portugiesischem Gesetz die Ursprungsbezeichnung VERDE" zuerkannt wird . Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã µÃ ¯Ã Ã ±Ã ¹ Ã Ã Ã ¹ Ã  bÃ ®voÃ § ÃÃ ¿Ã  ÃÃ µÃ Ã ¹Ã ³Ã Ã ¬Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã  ÃÃ ±Ã Ã Ã ½ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã µÃ ¯Ã ½Ã ±Ã ¹ Ã ¿Ã ¯Ã ½Ã ¿Ã  ÃÃ ¿Ã  ÃÃ ±Ã Ã ®Ã Ã ¸Ã · Ã Ã Ã ®Ã ½ Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã · ÃÃ µÃ Ã ¹Ã ¿Ã Ã ® Ã Ã ¿Ã Ã ¿Ã ¯Ã ½Ã ¿Ã VERDE Ã ºÃ ±Ã ¯ Ã ±Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã ­ Ã Ã ®Ã ½ ÃÃ ¿Ã Ã Ã ¿Ã ³Ã ±Ã »Ã ¹Ã ºÃ ® Ã ½Ã ¿Ã ¼Ã ¿Ã ¸Ã µÃ Ã ¯Ã ± Ã Ã  Ã ­Ã Ã Ã ½ Ã ´Ã ¹Ã ºÃ ±Ã ¯Ã Ã ¼Ã ± Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ±Ã  ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã . We hereby certify that the wine described in this certificate is wine produced within the demarcated region of Verde wine and is considered by Portuguese legislation as ehtitled to the designation of origin 'VERDE '. Nous certifions que le vin dÃ ©crit dans ce certificat a Ã ©tÃ © produit dans la rÃ ©gion dÃ ©limitÃ ©e du vin Verde et est reconnu , suivant la loi portugaise , comme ayant droit Ã la dÃ ©nomination d'origine «VERDE ». Si certifica che il vino descritto nel presente certificato Ã ¨ un vino prodotto nella regione delimitata del vino Verde ed Ã ¨ riconosciuto , secondo la legge portoghese come avente diritto alla denominazione di origine «VERDE ». Wij verklaren dat de in dit certificaat omschreven wijn is vervaardigd in het afgebakend gebied van Verdewijn en dat volgens de Portugese wetgeving de benaming van oorsprong VERDE" erkend wordt . 16 . ') ( 1 ) EspaÃ §o reservado para outras especificaÃ §Ã µes do pais exportador . ( i ) Rubrik forbeholdt eksportlandets andre angivelser . ( 1 ) Diese Nummer ist weiteren Angaben des Ausfuhrlandes vorbehalten . ( 1 ) Ã §Ã Ã Ã ¿Ã  ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿Ã  Ã ³Ã ¹Ã ¬ Ã ¬Ã »Ã »Ã µÃ  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Ã Ã ®Ã  Ã Ã Ã Ã ±Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  ( 1 ) Space reserved for additional details given in the exporting country . ( 1 ) Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur ( 1 ) Spazio riservato per altre indicazioni del paese esportatore . ( 1 ) Ruimte bestemd voor andere gegevens van het land van uitvoer .